UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914 - 7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:December 31, 2013 Item 1. Schedule of Investments. TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 95.9% Auto Components - 1.7% Gentherm, Inc. * $ Motorcar Parts of America, Inc. * Automobiles - 1.0% Thor Industries, Inc. Building Products - 4.0% American Woodmark Corp. * Patrick Industries, Inc. * Trex Company, Inc. * Capital Markets - 1.1% Affiliated Managers Group, Inc. * Commercial Services & Supplies - 5.2% Copart, Inc. * Healthcare Services Group, Inc. Mobile Mini, Inc. * US Ecology, Inc. Communications Equipment - 1.3% Ciena Corp. * Computers & Peripherals - 0.4% Stratasys Ltd. * Construction & Engineering - 4.4% EMCOR Group, Inc. * MasTec, Inc. * Primoris Services Corp. Construction Materials - 1.4% Eagle Materials, Inc. Distributors - 2.0% LKQ Corp. * Pool Corp. Diversified Consumer Services - 0.9% LifeLock, Inc. * Diversified Telecommunication Services - 0.7% 8x8, Inc. * Electronic Equipment, Instruments & Components - 2.3% InvenSense, Inc. * National Instruments Corp. Energy Equipment & Services - 3.6% Bristow Group, Inc. Dril-Quip, Inc. * Geospace Technologies Corp. * Food & Staples Retailing - 0.6% The Fresh Market, Inc. * Food Products - 1.2% Whitewave Foods Co. * Health Care Equipment & Supplies - 6.4% Alere, Inc. * Endologix, Inc. * Insulet Corp. * LDR Holding Corp. * Wright Medical Group, Inc. * Health Care Providers & Services - 8.6% Air Methods Corp. * Brookdale Senior Living, Inc. * Centene Corp. * ExamWorks Group, Inc. * Healthways, Inc. * MEDNAX, Inc. * MWI Veterinary Supply, Inc. * Insurance - 2.2% Amerisafe, Inc. * Internet Software & Services - 5.0% Cornerstone OnDemand, Inc. * Dealertrack Technologies, Inc. * Envestnet, Inc. * Global Eagle Entertainment, Inc. * Marketo, Inc. * IT Services - 0.7% MAXIMUS, Inc. Life Science Tools & Services - 1.4% ICON Plc. * Techne Corp. Machinery - 4.8% Chart Industries, Inc. * The ExOne Co. * Middleby Corp. * Mueller Water Products, Inc. Navistar International Corp. * Media - 1.6% The E.W. Scripps Co. * Metals & Mining - 3.1% Globe Specialty Metals, Inc. Haynes International, Inc. Horsehead Holding Corp. * Multiline Retail - 1.8% Tuesday Morning Corp. * Oil, Gas & Consumable Fuels - 0.6% Matador Resources Co. * Personal Products - 0.7% Inter Parfums, Inc. Pharmaceuticals - 1.2% Lannett, Inc. * Professional Services - 1.0% On Assignment, Inc. * Real Estate Management & Development - 1.2% Altisource Residential Corp. Road & Rail - 3.6% Genesee & Wyoming, Inc. * Quality Distribution, Inc. * Roadrunner Transportation Systems, Inc. * Semiconductors & Semiconductor Equipment - 5.8% Advanced Energy Industries, Inc. * Diodes, Inc. * Integrated Device Technology, Inc. * Monolithic Power Systems, Inc. * PDF Solutions, Inc. * Skyworks Solutions, Inc. * Software - 6.5% Gigamon, Inc. * Imperva, Inc. * NICE Systems Ltd. - ADR Rally Software Development Corp. * Tableau Software, Inc. * Specialty Retail - 3.9% Dick's Sporting Goods, Inc. Lithia Motors, Inc. * Marinemax, Inc. * Pier 1 Imports, Inc. Textiles, Apparel & Luxury Goods - 0.9% Fifth & Pacific Cos., Inc. * Trading Companies & Distributors - 3.1% Beacon Roofing Supply, Inc. * H&E Equipment Services, Inc. * MSC Industrial Direct Co., Inc. Water Utilities - 0.0% Pure Cycle Corp. * TOTAL COMMON STOCKS (Cost $212,544,260) REAL ESTATE INVESTMENT TRUSTS - 1.0% Pebblebrook Hotel Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,375,142) SHORT-TERM INVESTMENTS - 2.9% Money Market Funds - 2.9% SEI Daily Income Trust Government Fund - Class B, 0.020%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $8,424,585) TOTAL INVESTMENTS IN SECURITIES - 99.8% (Cost $223,343,987) Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depositary Receipt Seven-day yield as of December 31, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at December 31, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. TCM SMALL CAP GROWTH FUND Summary of Fair Value Exposure at December 31, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2013. See Schedule of Investments for industry breakouts: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
